THE STATE OF MAINE ; Index No.: 1:19-CV-00557-JAW

 

UNITED STATES DISTRICT COURT, DISTRICT OF MAINE Filed On: 12/9/2019
U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF11 MASTER PARTICIPATION AFFIDAVIT OF SERVICE
TRUST

-against-

BRADLEY PREBLE, AS HEIR TO THE ESTATE OF VALERIE A. PREBLE, ET AL

 

 

STATE OF FL__, COUNTY OF : IC ‘ —__: (Process Server); KOIO\Y) OURS
being duly : s al deposes and says: | am Over the age of 18 years, am not party to this action, and reside in the State of
That on | 7 17014 at 1.05 PU am/pm at 35 RIDLEY LANE, PALM COAST, FL 32164 | served the SUMMONS IN A

Oates ‘COMPLAINT AND CIVILACTION COVER SHEET bearing Index # 1:19-CV-00557-JAW and filed date
12/9/2019 upon BRYAN PREBLE A/K/A BRIAN PREBLE, AS HEIR TO THE ESTATE OF VALERIE A. PREBLE,

A INDIVIDUAL
y personally delivering a true copy thereof to said recipient, known by deponent to be said person therein.
[ ] AGENCY / BUSINESS ENTITY

 

 

by delivering thereat true copy(ies) of each to (name) '
(capacity) , known by deponent to be an authorized agent of the named defendant therein.
Designated under rule and tendering the required fee (if applicable).

 

[ ] SUITABLE AGE PERSON

by delivering a true copy of each to a person of suitable age and discretion, to wit: (name)
(relationship) who verified that the intended recipient actually lives/works at this location.

[ ] AFFIXING TO DOOR

by affixing a true copy of each to the door of said premises, which is recipients usual place of abode or employment. Deponent was
unable, with due diligence to find recipient or a person of suitable age and discretion, having called thereat on these dates and times:
1) _at am/pm 2) , at am/pm 3) _ at am/pm
Deponent verified that the Defendant lived/worked at said premises with
[ ] MAILING COPY

Deponent enclosed a copy of same in a postpaid sealed wrapper marked "personal and confidential” and properly addressed to
recipient at the above address and mailed by first class mail [ ( ) and certified mail # ] by depositing
in an official depository under exclusive care and custody of the US Postal Service in the State of on (date)

 

 

DESCRIPTION
. WA: Color A te_: Hair: Blanchapprox Age: q x ; Approx. Height: (9° 2 ile Approx. Weight: & XY);
Other:
[ ] WITNESS FEE
Deponent tendered to the recipient $ as traveling expenses, witness fee or other statutory fee.
[ ] MILITARY SERVICE
Deponent asked the person spoken to whether the recipient is currently on active duty in the US military service or dependent on
someone who is currently on active duty in the US military service and was informed that he/she was not.
[ ] NON-SERVICE
Deponent could not effect service for the following reasons: (include attempts and reasons for non-service):

 

nto efor me on: i217 I 4

UL) Ur (dp Pie {RUTH M. PIPPIN  o 7
hay 4 ar 27K Signature of Process Server

 

 

   

 

 

DOONAN, GRAVES & LONGORIA, LLC MA
100 CUMMINGS CENTER,, SUITE 225D

RETURN TO: Nationwide Court Services, Inc
761 Koehler Avenue, Suite A

BEVERLY,MA 01915 Ronkonkoma, NY 11779
Phone: (978) 921-2670 Ph: 631-981-4400
File No. 54610

 

(NCS740460F)VM 996786>
